Mr. Justice Burnett
delivered the following dissenting opinion:
In this case the so-called citation upon which depends the jurisdiction of the County Court to divest the plaintiffs of their property was issued on June 6, 1902, and required the heirs at law of the decedent
‘ ‘ and all others unknown, and all persons interested in said estate, to appear before the county court of Coo.; County, Oregon, at the courthouse at Coquille City, in Coos County, Oregon, on the 14th day of July, 1902, and show cause,” etc.
It is said that this citation was served by publication for four weeks. Under any computation of that period, the service of the citation was not complete until some time after the first Monday in July of that year. Section 1254, L. O. L., which has stood in that form since the original enactment of 1862, declares:
“Upon the filing of the petition a citation shall issue to the devisees and heirs therein mentioned, and to *402all others unknown, if any such there be, to appear at a term of court therein mentioned, not less than ten days after the service of such citation, to show cause, if any exist, why an .order of sale should not be made as in the petition prayed for.”
It is a plain requisite of a citation that the term at which the heirs must appear shall be mentioned therein. It is equally mandatory that there shall be a lapse of not less than ten days after the service is complete until the term occurs which is to be designated in that document. In the citation, however, no term of court is specified. The times of holding court are fixed by law and are.presumed to be known by everyone. It is the intent of the statute that citations are to be made returnable with reference to dates thus within general knowledge and nothing else can be made the standard. The heirs can be bound only by a notice framed in the terms of the statute. Anything less than or different from that is not sufficient to confer jurisdiction to deprive them of their property. The instrument in question does not measure up to the plain commands of the statute and they cannot rightly be frittered away by mere construction which is but little short of judicial legislation..
At the time the proceedings in question were had it was the law that:
‘ ‘ There shall be a term of the county court convene in each of the several counties of this state for the transaction of probate and all other civil business cognizable by county courts, except the transaction of county business, on the first Monday in each month”: B. & C. Comp., § 2522.
Section 936, L. O. L., defines the jurisdiction of the County Court in probate matters. Section 946, L. O. L., prescribes the order of business of the County *403Court at each, term, the second subdivision reading thus:
“2. The business pertaining to a court of probate as defined and specified in section 936.”
Section 947, referring to the County Court, says:
“The court is always open for the transaction of the business mentioned in subdivision 2 of the last section whenever the particular proceeding or transaction is authorized to be had or done, without the presence of or notice to another. ’ ’
This section manifestly refers only to ex parte transactions and cannot be held to include matters of the kind involved which depend for jurisdiction upon notice to the parties.
This is not a question of serving a valid process upon the defendants therein and taking a decree prior to the expiration of the period of service. It is a question of publishing that which is not process because it does not comply with the requirements of the statute defining the citation and prescribing what it shall contain. It will not do to say that because the return day might have happened before the adjournment of some term of the court the proceeding can be sustained on the ground that the County Court is always open. It was, indeed, always open within the meaning of law, but only for the transaction of business which may be done without notice. Where due process of law is required, however, as in cases of taking the property of heirs the citation must be constructed and made returnable with reference to a term of court to be mentioned therein which must be one occurring after the lapse of ten days subsequent to the completion of service. The paper relied upon is not a citation within the meaning of the law because of the failure to designate the proper or any term of court at which cause *404was to be shown against the sale. The proceedings based tbereon are void upon their face and hence may be attacked in this collateral litigation to qniet title. For these reasons I am unable to concur with the argument of Mr. Justice Moore.